

FIRST AMENDMENT TO THE
RUBY TUESDAY, INC. SEVERANCE PAY PLAN


THIS FIRST AMENDMENT is made on this 23rd day of August, 2011 by Ruby Tuesday,
Inc., a corporation duly organized and existing under the laws of the State of
Georgia (the “Primary Sponsor”).


INTRODUCTION:


WHEREAS, the Primary Sponsor maintains the Ruby Tuesday, Inc. Severance Pay Plan
under an amended and restated indenture dated January 5, 2011 (the “Plan); and


WHEREAS, the Primary Sponsor now desires to amend the Plan to base the level of
severance benefit payable on the length of a participant’s most recent period of
employment with the Primary Sponsor and its affiliates.


NOW, THEREFORE, the Primary Sponsor does hereby amend the Plan, effective for
Layoffs (as defined in the Plan) occurring on and after ______________, 2011, as
follows:


1.           By adding new Section 2.2A, as follows:


“2.2A    ‘Base Salary’ means a Participant’s annualized base salary, exclusive
of all other items of compensation, regardless of the type or form of payment,
in effect immediately preceding the Participant’s Layoff Date, as determined by
reference to the Employer’s payroll records.”


2.           By adding  new Section 2.13A, as follows:


“2.13A    ‘Period of Service’ means the length of the Participant’s most recent
period of continuous employment with the Company, including Affiliates, measured
from the Participant’s most recent date of hire prior to the Layoff Date for
which severance benefits otherwise due are being determined.  For purposes of
the preceding sentence, a period of continuous employment shall not be broken by
any authorized leave of absence, regardless of duration, but shall be broken by
any termination of employment with the Company and all Affiliates, regardless of
the reason, including, but not limited to, an absence attributable to an
unauthorized leave of absence.  Notwithstanding the foregoing, the Plan
Administrator may exercise its discretionary authority to deem a Participant as
having satisfied any applicable Period of Service for purposes of calculating
severance benefits payable pursuant to Section 4.1.  Any exercise of
discretionary authority in this regard by the Plan Administrator need not be
uniform among similarly situated Participants.”


3.           By deleting Section 4.1 in its entirety and by substituting
therefor the following:


“4.1           ‘Cash Severance Benefits.’  The amount of severance payable to
each Participant shall be calculated as a percentage of the Participant’s Base
Salary
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
depending upon the length of the Participant’s Period of Service.  The
percentage of Base Salary applicable to any Participant’s calculation shall be
determined in accordance with the following schedule:


 

 Period of Service                         Percentage of Base Salary      Less
than 1 year      50%  1 year, but less than 2 years      100%  2 years or
more                                                    200%.”

                    
                                                                     

Except as specifically amended hereby, the Plan shall remain in full force and
effect prior to this First Amendment.


IN WITNESS WHEREOF, the Primary Sponsor has caused this First Amendment to be
executed on the day and year first above written.




 


    RUBY TUESDAY, INC.


    By:   /s/ Samuel E. Beall, III
     Samuel E. Beall, III
     Chairman of the Board, Chief
     Executive Officer and President






ATTEST:


By: /s/ Scarlett May
  Scarlett May, Secretary




[CORPORATE SEAL]











--------------------------------------------------------------------------------

2       